                                                                                                   FILED
                                                                                           2019 Jul-30 AM 09:51
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 GURNAM SINGH,                                   )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )    Case No.: 4:19-cv-00270-ACA-JHE
                                                 )
 SECRETARY OF HOMELAND                           )
 SECURITY, et al.,                               )
                                                 )
        Respondents.                             )

                                 MEMORANDUM OPINION

       On July 8, 2019, the magistrate judge entered a report and recommendation (doc. 10),

recommending that the court grant Respondents’ motion to dismiss the petition as moot (doc. 9),

and dismiss Petitioner Gurnam Singh’s petition for writ of habeas corpus without prejudice.

Mr. Singh did not file any objections.

       Having considered the entire file in this action, together with the report and

recommendation, the court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation. The court WILL DISMISS the petition for writ of habeas corpus WITHOUT

PREJUDICE.

       The court will enter a separate order consistent with this opinion.

       DONE and ORDERED this July 30, 2019.



                                          _________________________________
                                          ANNEMARIE CARNEY AXON
                                          UNITED STATES DISTRICT JUDGE
